Mr. Justice Thomas delivered the opinion of the court: For the reasons set forth in the opinion, filed in this court April 25th, 1929, in the case of Frank Theiler v. The State of Illinois, No. 1413, Julia Cosgrave v. State of Illinois, No. 1414, Henry McMillan v. State of Illinois, No. 1415, M. E. Spafford v. State of Illinois, No. 1416, Frank Hillock v. State of Illinois, No. 1417, and Fred Shaw v. State of Illinois, No. 1450,. these claims are denied. On September 10, 1929, upon petition for rehearing, the following additional opinion was filed: The petition for a rehearing in these cases is but a re-argument of the questions involved in them, and points out no fact or principle of law that was not fully considered by the court in arriving at its decision. We have, however, again carefully read the abstract and brief of claimants and find no reason for changing our views. The petition for a rehearing is therefore denied in each of the cases.